Order entered March 28, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00017-CV

            IN THE INTEREST OF M.H. AND H.H., CHILDREN

               On Appeal from the 199th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 199-30033-2020

                                      ORDER

      Mother’s brief in this termination of parental rights case is overdue.

Because these types of cases must be handled expeditiously, Casey T. Boyd,

appellate counsel for Mother, is ORDERED to file appellant’s brief within

FIFTEEN DAYS of the date of this order.             Failure to file the brief by the time

specified may result in an order for the trial court to conduct a hearing to determine

why appellant’s brief has not been filed and to take such measures as may be

necessary to assure effective representation, including appointment of new counsel.


                                              /s/      ROBERT D. BURNS, III
                                                       CHIEF JUSTICE